Citation Nr: 1538675	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for lower back pain.

7.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In June 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a bilateral ankle disability, right and left knee disabilities, neck pain, lower back pain and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1998 to April 2003.
2.	On June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the June 2015 hearing, the appellant withdrew the appeal of entitlement to service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for PTSD, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.


REMAND

The Veteran alleges that VA may not have obtained his complete service treatment record file.  The Veteran reported that he sought treatment during service about 15 to 20 times.  The Veteran's service treatment record file currently associated with the claims file includes very few records where the Veteran sought treatment.  The Board finds that further investigation should be conducted to determine if the Veteran's entire service treatment record file has been obtained and associated with the claims file.

The Veteran was provided a general VA examination in August 2010.  The examiner opined that the claimed bilateral knee, back and headache disorders could not be related to service without the resort to speculation because there was no evidence that the Veteran was seen, diagnosed or treated for such conditions in service; however, service treatment records show that the Veteran reported a head injury during the February 2003 examination.  The February 2003 examination also showed abnormal right knee findings.  The Veteran also reported knee trouble in the February 2003 report of medical history.  As the August 2010 examiner does not appear to have had the Veteran's complete service treatment records to review and more treatment records may be outstanding, the Board finds that a new VA examination is needed for all of his claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In March 2012, the Veteran was afforded a VA examination for his headache disorder.  Although the March 2012 examiner found that the Veteran had not been diagnosed with having a headache condition, the examiner found that the symptoms reported by the Veteran sounded very much like a migraine type headaches which are believed to be caused by biochemical changes in the brain and explained that mood disorders are neither a risk factor nor causation for this problem.  During the June 2015 hearing, the Veteran testified that his headaches are due to his neck and service-connected shoulder condition.  He also reported that he was knocked out several times following parachute jumps.  Service treatment records show that the Veteran reported a head injury during the February 2003 examination.  The March 2012 examiner opined that the Veteran's headaches were less likely than not related to his service-connected mood disorder, but did not provide an opinion as to whether they were otherwise related to service or related to his service-connected shoulder disorder or his other disabilities, including his neck disorder.

During the Board hearing, the Veteran reported that a private physician had diagnosed him with bilateral ankle sprains or strains, that he was injured during parachute jumps in service, and he continued to have bilateral ankle problems after service.  The separation examination medical history also notes that the Veteran's reports of swollen ankles.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete service treatment records from any appropriate source.  All attempts to secure this evidence must be documented in the claims folder.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain any outstanding VA treatment records and associate them with the claims file.

3. Ask the Veteran to provide or authorize the release of any relevant outstanding non-VA medical records, including those from Dr. Beriden.  See Board hearing transcript, p. 8.  

4. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed bilateral ankle disability, knee disabilities, neck pain, and lower back pain.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities.  With respect to any currently present disabilities, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner's attention is directed to the Veteran's and June 2009 statement and June 2015 testimony.  The Veteran reported that he parachuted out of planes 75 to 150 times during service and that he injured himself multiple times when parachuting.  The Veteran testified that his pain in his ankle, knees, neck and lower back began in service and have continued since that time.  The Veteran also testified that he sought medical treatment 15 to 20 times during service.  The Veteran believes that the hard landings caused him to injure his ankles, knees, shoulder and back.  The examiner's attention is directed to the service separation examination report, which indicates the Veteran had a right knee abnormality, and the medical history which noted complaints of swollen ankles and knees.  
 
The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  
If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed headache disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities.  With respect to any currently present headache disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability:

(a) is related to any disease or injury in service;

(b) was due to or caused by the Veteran's service-connected mood disorder or right shoulder disability or his neck disability; or

(c) was aggravated (i.e., worsened) beyond the natural progress by the service-connected mood disorder or right shoulder disability or his neck disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headache disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected mood disorder or right shoulder disability or neck disability.

The examiner's attention is directed to the Veteran's statements that his headaches are due to his neck and shoulder condition.  He also testified that he was knocked out several times following parachuting jumps during service.  His service treatment records note that he reported a head injury in February 2003.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7. Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


